Exhibit 10.1
 
SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT, made and entered into as of this 13th day of
January, 2010 (the “Agreement”), by and among Highland Ridge, Inc., a Delaware
corporation with its principal place of business located at 330 Clematis Street,
Suite 217, West Palm Beach, Florida, 33401 (the “Company”) and the
individuals  set forth on Schedule A (the “Purchasers”) and Michael Anthony, the
sole officer and director of the Company, with an address at 330 Clematis
Street, Suite 217, West Palm Beach, Florida 34401 (“Anthony”) for the limited
purposes specifically set forth herein.


WITNESSETH:


WHEREAS, the Company is a publicly traded corporation on the Over-The-Counter
Bulletin Board (the “OTCBB”);


WHEREAS, the Company wishes to sell an aggregate of 10,880,000 shares (the
“Shares”) of the Company’s common stock, par value $.001 per share (“Common
Stock”) to the Purchasers; and
 
WHEREAS, the Purchasers desire to purchase the Shares (the “Acquired Shares”)
pursuant to the terms and conditions set forth herein; and
 
NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the parties have
reached the following agreement with respect to the sale by the Company of the
Acquired Shares to the Purchasers:


ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
THE COMPANY
 
As an inducement to and to obtain the reliance of the Purchasers, the Company
represents and warrants as follows:
 
 Section 1.1  Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of Delaware and has the
corporate power and is duly authorized, qualified, franchised and licensed under
all applicable laws, regulations, ordinances and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in the jurisdiction in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  Included in the Schedules attached hereto
(hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date
hereof.  The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of the articles of
incorporation or bylaws of the Company.  The Company has full power, authority
and legal right and has taken all action required by law, its articles of
incorporation, its bylaws or otherwise to authorize the execution and delivery
of this Agreement.
 
Section 1.2   Capitalization.  The authorized capitalization of the Company
consists of 300,000,000 shares of common stock, par value $0.001 per share; and
10,000,000 shares of preferred stock, par value $0.001 per share.  As of the
date hereof, the Company has 10,987,131 common shares issued and outstanding.
 
All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person.  There are no warrants or options authorized or issued.
 
1

--------------------------------------------------------------------------------


 
Section 1.3   Subsidiaries.  The Company has no subsidiaries.


Section 1.4   Tax Matters: Books and Records.


(a)  
The books and records, financial and others, of the Company are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and



(b)  
The Company has no liabilities with respect to the payment of any country,
federal, state, county, or local taxes (including any deficiencies, interest or
penalties); and



(c)  
The Company shall pay all outstanding liabilities at or prior to the execution
of this Agreement.

 
Section 1.5   Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or threatened by or against or affecting
the Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of the Company.  The Company
is not in default with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.6   Material Contract Defaults.  The Company is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of the Company, and there is no event of default in any
material respect under any such contract, agreement, lease or other commitment
in respect of which the Company has not taken adequate steps to prevent such a
default from occurring.


                Section 1.7    Information.  The information concerning the
Company as set forth in this Agreement and the attached schedules is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made in light of the circumstances under which they were made, not
misleading.


               Section 1.8    Title and Related Matters. the Company does not
have substantial assets, however, if any, the Company has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interest in properties and assets, real and personal (collectively,
the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  the Company owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
the Company’s business.   No third party has any right to, and the Company has
not received any notice of infringement of or conflict with asserted rights of
other with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly on in the aggregate, if the subject of an unfavorable decision
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of the Company or any material
portion of its properties, assets or rights.
 
2

--------------------------------------------------------------------------------


 
               Section 1.9    Contracts. On the closing date:


(a)  
There are no material contracts, agreements, franchises, license agreements, or
other commitments to which the Company is a party or by which it or any of its
properties are bound;



(b)  
the Company is not a party to any contract, agreement, commitment or instrument
or subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as the Company can now foresee) materially and adversely
affect, the business, operations, properties, assets or conditions of the
Company; and



(c)  
the Company is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii)  agreement, contract or indenture relating to
the borrowing of money; (iv) guaranty of any obligation for the borrowing of
money or otherwise, excluding endorsements made for collection and other
guaranties, of obligations, which, in the aggregate exceeds $1,000; (v)
consulting or other contract with an unexpired term of more than one year or
providing for payments in excess of $10,000 in the aggregate; (vi) collective
bargaining agreement; and (vii) contract, agreement or other commitment
involving payments by it for more than $10,000 in the aggregate.



              Section 1.10   Compliance With Laws and Regulations. To the best
of the Company’s knowledge and belief, the Company has complied with all
applicable statutes and regulations of any federal, state or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets or
condition of the Company or would not result in the Company incurring material
liability.


               Section 1.11   Material Transactions or Affiliations.  There are
no material contracts or agreements of arrangement between the Company and any
person, who was at the time of such contract, agreement or arrangement an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the issued and outstanding common shares of the Company
and which is to be performed in whole or in part after the date hereof.  The
Company has no commitment, whether written or oral, to lend any funds to, borrow
any money from or enter into material transactions with any such affiliated
person.
 
Section 1.12    No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which the Company
is a party or to which any of its properties or operations are subject.


Section 1.13   Governmental Authorizations.  The Company has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
the Company of this Agreement and the consummation of the transactions
contemplated hereby.
 
3

--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES
OF THE PURCHASERS


As an inducement to, and to obtain the reliance of the Company, the Purchasers
represent and warrant as follows:
 
Section 2.1   Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and to purchase the
shares being sold to it hereunder.  The execution, delivery and performance of
this Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, partners, members, as the
case may be, is required.  This Agreement has been duly authorized, executed and
delivered by such Purchaser and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of such Purchaser enforceable
against such Purchaser in accordance with the terms thereof.


Section 2.2   No Conflicts.  The execution and delivery of this Agreement by the
Purchasers and the performance by the Purchasers of their obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or governmental entity under any laws; (b) will not violate any laws
applicable to the Purchasers and (c) will not violate or breach any contractual
obligation to which the Purchasers are a party.


Section 2.3   Purchase Entirely for Own Account. The Acquired Shares proposed to
be acquired by each Purchaser hereunder will be acquired for investment for its
own account, and not with a view to the resale or distribution of any part
thereof, and each Purchaser has no present intention of selling or otherwise
distributing the Acquired Shares, except in compliance with applicable
securities laws.


Section 2.4   Acquired Shares for Investment.


(a) Each Purchaser is acquiring the Acquired Shares for investment for its own
account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and each Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the
same.  Each Purchaser further represents that he or she does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Acquired Shares.


(b) Each Purchaser represents and warrants that he or she: (i) can bear the
economic risk of his respective investments, and (ii) possesses such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the investment in the Company and its
securities.


(c) Each Purchaser who is not a “U.S. Person” as defined in Rule 902(k) of
Regulation S of the Securities Act (“Regulation S”) (each a “Non-U.S.
Shareholder”) understands that the Acquired Shares are not registered under the
Securities Act and that the issuance thereof to such Purchaser is intended to be
exempt from registration under the Securities Act pursuant to Regulation
S.  Each Non-U.S. Shareholder has no intention of becoming a U.S. Person.  At
the time of the origination of contact concerning this Agreement and the date of
the execution and delivery of this Agreement, each Non-U.S. Shareholder was
outside of the United States.  Each certificate representing the Acquired Shares
shall be endorsed with the following legends, in addition to any other legend
required to be placed thereon by applicable federal or state securities laws:
 
4

--------------------------------------------------------------------------------



 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”


“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(d) Each Purchaser who is a “U.S. Person” as defined in Rule 902(k) of
Regulation S (each a “U.S. Shareholder”) understands that the Acquired Shares
are not registered under the Securities Act and that the issuance thereof to
such Purchaser is intended to be exempt from registration under the Securities
Act pursuant to Regulation D promulgated thereunder (“Regulation D”).  Each U.S.
Shareholder represents and warrants that he is an “accredited investor” as such
term is defined in Rule 501 of Regulation D or, if not an accredited investor,
that such Purchaser otherwise meets the suitability requirements of Regulation D
and Section 4(2) of the Securities Act (“Section 4(2)”). Each certificate
representing the Acquired Shares issued to such Purchaser shall be endorsed with
the following legends, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:


“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”


“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”


(e) Each Purchaser acknowledges that he has carefully reviewed such information
as he has deemed necessary to evaluate an investment in the Company and its
securities, and with respect to each U.S. Shareholder, that all information
required to be disclosed to such Purchaser under Regulation D has been furnished
to such Purchaser by the Company.  To the full satisfaction of each Purchaser,
he has been furnished all materials that he has requested relating to the
Company and the issuance of the Acquired Shares hereunder, and each Purchaser
has been afforded the opportunity to ask questions of the representatives of the
Company to obtain any information necessary to verify the accuracy of any
representations or information made or given to the Purchasers.  Notwithstanding
the foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of the Company set forth in this Agreement, on
which each Purchaser has relied in making an purchase of the Acquired Shares.
 
5

--------------------------------------------------------------------------------


 
(f) Each Purchaser understands that the Acquired Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Acquired Shares or any available exemption
from registration under the Securities Act, the Acquired Shares may have to be
held indefinitely.  Each Purchaser further acknowledges that the Acquired Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including, without limitation,
compliance with the reporting requirements under the Securities Exchange Act of
1934, as amended (“Exchange Act”)).


ARTICLE III
THE TRANSACTION
 
Section 3.1   Purchase Price. The Company hereby agrees to sell to the
Purchasers, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, and the Purchasers
agree to purchase from the Company 10,880,000 shares of common stock of the
Company (the “Acquired Shares”) for a total  purchase price of $225,000 (the
“Purchase Price”), payable in full to the Company according to the terms of this
Agreement, in United States currency as directed by the Company at the closing.


Section 3.2   Transfer of Shares. At the closing date, the Company shall deliver
to the Purchasers as set forth on Schedule A a certificate(s) representing the
Shares purchased by such Purchasers, in the name of such Purchasers, as shall be
effective to vest in each such Purchasers all right, title and interest in the
Shares.
 
Section 3.3    Events Prior to Closing.  Upon execution hereof or as soon
thereafter as practical, management of the Company and the Purchasers shall
execute, acknowledge and deliver (or shall cause to be executed, acknowledged
and delivered) any and all certificates, opinions, financial statements,
schedules, agreements, resolutions rulings or other instruments required by this
Agreement to be so delivered, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby, subject
only to the conditions to closing referenced herein below.
 
Section 3.4   Closing.  The closing (“Closing Date”) of the transactions
contemplated by this Agreement shall be on the date and at the time the
transaction documents are executed herewith.  No later than one (1) business day
following the Closing, the Company shall complete the filing and mailing to
Company stockholders of Securities and Exchange Commission (“SEC”) Schedule
14f-1 with regard to the proposed change in the Company’s board of directors
(“Schedule 14f-1”).
 
6

--------------------------------------------------------------------------------


 
Section 3.5   Termination.


(a) This Agreement may be terminated by the board of directors or majority
interest of shareholders of the Company or the Purchasers, respectively, at any
time prior to the Closing Date if:


(i)  
there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or



(ii)  
any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions.

 
In the event of termination pursuant to Paragraph (a) of this Section 3.5, no
obligation, right, or liability shall arise hereunder and each party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting
and execution of this Agreement and the transactions herein contemplated.


(b) This Agreement may be terminated at any time prior to the Closing Date by
either party if the other party shall fail to comply in any material respect
with any of its covenants or agreements contained in this Agreement or if any of
the representations or warranties contained herein shall be inaccurate in any
material respect.  If this Agreement is terminated pursuant to Paragraph (b) of
this Section 3.5, no obligation, right, or liability shall arise hereunder and
each party shall bear all of the expenses incurred by it in connection with the
negotiation, drafting and execution of this Agreement and the transactions
herein contemplated.
 
Section 3.6   Directors of the Company. At the Closing, Anthony shall elect
Jiaojiao Jiao as an additional director to fill a currently existing vacancy,
and Anthony shall resign as President, Secretary, Treasurer and Chief Executive
Officer. Subject to his fiduciary duties, Anthony also agrees, at Closing, to
elect Jiaojiao Jiao as the Company’s President and Secretary. Also at Closing
Anthony shall submit his resignation as a director, to be effective ten (10)
days after the filing and mailing to Company stockholders of the Schedule
14f-1.  Each director shall hold office until his successor has been duly
elected and has qualified or until his death, resignation or removal.
 


Section 3.7   Officers of the Company.  After the Closing Date, Michael Anthony
shall resign from all his officer positions of the Company and the persons
listed on Schedule 3.7 shall be appointed as Officers of the Company:


Name
Position
   
               Jiaojiao Jiao
President, CEO, CFO, Secretary and Treasurer

 
7

--------------------------------------------------------------------------------



 
ARTICLE IV
SPECIAL COVENANTS


From the date of this Agreement to Closing Date, the Company covenant the
following:


Section 4.1   The Company will furnish Purchasers with whatever corporate
records and documents are available, such as Articles of Incorporation and
Bylaws, or any other corporate document or record requested by the Purchasers.


Section 4.2   The Company will not enter into any contract or business
transaction, merger or business combination, or incur any further debts or
obligations without the express written consent of the Purchasers.


Section 4.3   The Company will not amend or change its Articles of Incorporation
or Bylaws, or issue any further shares or create any other class of shares in
the Company without the express written consent of the Purchasers.


Section 4.4   The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchasers.


Section 4.5   The Company will not encumber or mortgage any right or interest in
his shares of the common stock being sold to the Purchasers hereunder, and also
he will not transfer any rights to such shares of the common stock to any third
party whatsoever.


Section 4.6   The Company will not declare any dividend in cash or stock, or any
other benefit.


Section 4.7   The Company will not institute any bonus, benefit, profit sharing,
stock option, pension retirement plan or similar arrangement.


Section 4.8    The Company will obtain and submit to the Purchasers resignations
of current officers and directors.


Section 4.9   Anthony agrees to indemnify the Purchasers against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the inaccuracy of any warranty or representation
contained in this Agreement for a period of up to twelve months following the
Closing of this Agreement.


ARTICLE V
CONDITIONS
 
Section 5.1   The obligations of the Company under this Agreement are subject to
the satisfaction, at or before the Closing Date, of the following conditions:


(a)           Accuracy of Representations.  The representations and warranties
made by the Purchasers in this Agreement were true when made and shall be true
at the Closing Date with the same force and effect as if such representations
and warranties were made at the Closing Date (except for changes therein
permitted by this Agreement), and the Purchasers shall have performed or
compiled with all covenants and conditions required by this Agreement to be
performed or complied with by the Purchasers prior to or at the Closing.
 
8

--------------------------------------------------------------------------------



 
Section 5.2   The obligations of the Purchasers under this Agreement are subject
to the satisfaction, at or before the Closing date (unless otherwise indicated
herein), of the following conditions:
 
                      (a)           Accuracy of Representations.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date, and the
Company shall have performed and complied with all covenants and conditions
required by this Agreement to be performed or complied with by the Company prior
to or at the Closing.  The Purchasers shall have been furnished with a
certificate, signed by a duly authorized executive officer of the Company and
dated the Closing Date, to the foregoing effect.
 
                      (b)           No Material Adverse Change.  Prior to the
Closing Date, there shall not have occurred any material adverse change in the
financial condition, business or operations of nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the financial condition, business or operations of
the Company.
 
                      (c)           1934 Exchange Act Compliance.  The Company
must file any necessary reports to become and stay current with its 1934
Exchange Act filings up to and including the Closing Date. This shall include,
but not be limited to, all annual and quarterly filings.


ARTICLE VI
MISCELLANEOUS
 
Section 6.1   Law, Forum and Jurisdiction.  This Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, United
States of America.  Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the Palm Beach County in the State of Florida, by execution and delivery of this
Agreement, irrevocably submits to and accepts the jurisdiction of said courts,
(iii) waives any defense that such court is not a convenient forum, and (iv)
consent to any service of process made either (x) in the manner set forth in
this Agreement (other than by telecopier), or (y) any other method of service
permitted by law.
 
Section 6.2   Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:


If to the Company:


Highland Ridge, Inc.
Attn: Michael Anthony
330 Clematis Street, Suite 217
West Palm Beach, Florida, 33401
Tel: (800) 341-2684
Fax:


If to the Purchasers:
c/o Anslow & Jaclin, LLP
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Tel: (732) 409-1212
Fax: (732) 577-1188


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or
telegraphed.
 
9

--------------------------------------------------------------------------------


 
Section 6.3   Attorneys’ Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.
 
Section 6.4   Confidentiality.  Each party hereto agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except: (i) to the
extent such data is a matter of public knowledge or is required by law to be
published; and (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.
 
Section 6.5   Third Party Beneficiaries. This contract is solely between the
Company and the Purchasers and except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.  The Company and the Purchaser acknowledge that immediately following
this transaction the Company is re-purchasing 10,880,000 shares of common stock
from Corporate Services International Profit Sharing and Century Capital
Partners, LLC two entities beneficially owned by Michael Anthony, our sole
officer and director, for an aggregate purchase price of two hundred and
twenty-five thousand dollars ($225,000).  In addition, parties acknowledge that
an additional $50,000 will be paid by the Purchasers to two (2) consultants for
services rendered in this transaction.
 
Section 6.6   Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof.  There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein.  This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.
 
Section 6.7   Survival; Termination.  The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for twelve (12) months.
 
Section 6.8   Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
Section 6.9   Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a written consent by all parties hereto, with respect to any
of the terms contained herein, and any term or condition of this Agreement may
be waived or the time for performance hereof may be extended by a written
consent by the party or parties for whose benefit the provision is intended.
 
10

--------------------------------------------------------------------------------


 
Section 6.10   Expenses.  Each party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.
 
Section 6.11   Headings; Context.  The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 6.12   Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.
 
Section 6.13   Execution Knowing and Voluntary.  In executing this Agreement,
the parties severally acknowledge and represent that each:  (a) has fully and
carefully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.
 
Section 6.14    Amendment. At any time after the Closing Date, this Agreement
may be amended by a writing signed by both parties, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.




[Remainder of Page Intentionally Left Blank]


[Signature Page Follows]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives and entered into
as of the date first above written.
 

 The Company:      
HIGHLAND RIDGE, INC.
 
By:
/s/Michael Anthony      
Name:
Michael Anthony
Title:
CEO and Chairman








                     
By:
/s/ Michael Anthony       
Name:
Michael Anthony
   



 
12

--------------------------------------------------------------------------------



 
Approved and Accepted by the Purchasers:
 
Name
 
Signature
     
AMTT Digital A Limited
Name: Jian Wu
Title: Managing Director
 
   /s/ Jian Wu           
     
Jingxu Wu
 
 
   /s/ Jingxu Wu        
     
Jianhua Lu
 
 
           /s/ Jianhua Lu         
     
David Daoyuan Zeng
 
 
           /s/ David Daoyuan Zeng     
     
Wanteng Zheng
 
 
   /s/ Wanteng Zheng          
     
Lin Yang
 
 
   /s/ Lin Yang             
     
Yi Liu
 
 
   /s/ Yi Liu          
                 
JiaoJiao Jiao
 
 
   /s/ JiaoJiao Jiao        
     
Suwen Hu
 
 
   /s/Suwen Hu                       
     
Ying Liu
 
 
   /s/ Ying Liu                        
     
Pamela J. Schlesinger
 
 
   /s/Pamela J. Schlesinger                              

 
 
13

--------------------------------------------------------------------------------




SCHEDULE A
Issuance of the Acquired Shares to the Purchasers


Name and Address
Number of shares
AMTT Digital A Limited
4,130,000
Jingxu Wu
270,000
Jianhua Lu
270,000
David Daoyuan Zeng
270,000
Wanteng Zheng
270,000
Lin Yang
270,000
Yi Liu
300,000
JiaoJiao Jiao
1,250,000
Suwen Hu
1,250,000
Ying Liu
2,490,129
Pamela J. Schlesinger
109,871
Total
10,880,000

 
 
14

